Citation Nr: 0204890	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  96-12 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for a bilateral hip 
disability, claimed on direct basis and as secondary to 
service-connected back disability.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty from April 1972 to June 
1986 and from May 1988 to June 1990.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO).  That decision determined that new 
and material evidence had not been submitted to reopen a 
claim for direct service connection for a bilateral hip 
condition.  At his personal hearing held in March 1996 before 
an RO Hearing Officer, the veteran contended that his 
bilateral hip condition was secondary to his service-
connected low back strain with degenerative disc disease of 
lumbosacral spine and arthritis of the right sacroiliac 
joint.

In an August 1997 decision, the Board determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for a bilateral hip condition; the Board 
remanded the reopened claim to the RO for additional 
development. Upon completion of the requested development, an 
RO rating decision of January 1999 denied the claim on the 
basis that it was not well-grounded, and the case was 
returned to the Board.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000), codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001) 
[the VCAA].  Among other significant changes, which will be 
discussed below, the VCAA eliminated the concept of a well-
grounded claim.

In December 2000, the Board again remanded this case, this 
time so that the newly-enacted provisions of the VCAA could 
be considered by the RO.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) [holding that when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby].

In January 2002, the RO again considered the veteran's claims 
under the provisions of the VCAA.  The veteran's claims were 
again denied.  The veteran's claims folder was forwarded to 
the Board.

Other issues

A review of the record shows that the veteran has raised 
various other claims.  For reasons explained immediately 
below, none of these claims are appropriate for appellate 
review by the Board at this time.

A rating decision of February 1997 denied service connection 
for peptic ulcer disease and/or gastroesophageal reflux 
disease, to include as secondary to service-connected low 
back strain with degenerative disc disease, lumbosacral 
spine, with arthritis of the right sacroiliac joint.  The 
veteran was notified of that determination and of his right 
to appeal by RO letter of March 1997.  Additional evidence 
pertinent to that claim was received at the RO in April 1997, 
and the Board's August 1997 Remand order referred that claim 
to the RO for appropriate action.  A rating decision of 
September 1997 determined that new and material evidence had 
not been submitted to reopen the claim for service connection 
for peptic ulcer disease and/or gastroesophageal reflux 
disease.  The veteran was notified of that determination and 
of his right to appeal by RO letter of September 1997.  The 
veteran submitted a Notice of Disagreement in November 1997, 
and a Statement of the Case was issued in December 1997.  
Following issuance of a Supplemental Statement of the Case in 
January 1998, the veteran submitted a Substantive Appeal in 
April 1998.  A rating decision of January 1999 granted 
service connection for a Grade II gastroesophageal reflux 
disease, evaluated as 10 percent disabling, effective in 
February 1996, constituting a complete grant of the issue on 
appeal.  The record shows that the veteran has not taken 
issue with any element of that decision, and such is not 
currently before the Board.  

In a January 1999 rating action, the RO denied several 
additional issues which had been raised by the veteran, 
including whether new and material evidence was submitted to 
reopen a claim of entitlement to service connection for 
hypertension; whether a claim of entitlement to service 
connection for a disability of the cervical spine was well 
grounded and whether a claim of entitlement to service 
connection for a disability of the thoracic spine was well 
grounded.  In March 1999, the veteran filed a Notice of 
Disagreement as to these issues.  A Statement of the Case was 
issued in May 1999, and a Substantive Appeal was filed as to 
those issues in April 2000.  

In correspondence from the RO dated in June 2000, the veteran 
was notified that the appeal which was filed in April 2000 
was not timely.  The RO explained to the veteran that an 
appeal must be filed within a year from the date that he 
received notification of the denial of the claims, which in 
this case was January 22, 1999.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302.  The veteran has not subsequently expressed 
disagreement with the RO's conclusion, and the record shows 
that he has not made any further communication to VA as to 
those three issues. 

However, in its remand order of December 2000, the Board 
called attention to the fact that there has been a 
significant change in the law (the VCAA, cited above) which 
might affect the claims of entitlement to service connection 
for disabilities of the cervical and thoracic spine which 
were denied in the January 1999 rating action. 
The Board explained that the denial of the claims of 
entitlement to service connection for disabilities of the 
cervical and thoracic spine, which were determined to be not 
well grounded in the January 1999 rating action, did not 
become final until January 2000.  In such cases, the 
Secretary of Veterans Affairs shall, upon the request of the 
claimant or on the Secretary's own motion, order the claim as 
if the denial had not been made. Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, (2000).  

The veteran was advised in the Board's remand order of 
December 2000 that he might request de novo readjudication of 
those two claims pursuant to the new law.  While the record 
fails to show that the veteran requested such de novo 
readjudication of those claims, the RO nevertheless 
readjudicated those claims on the merits in September 2002, 
again denying service connection for a disability of the 
cervical spine and a disability of the thoracic spine as 
secondary to the veteran's service-connected back disability.  
As of the date of this decision, the veteran has not 
disagreed with those determinations.  Accordingly those two 
issues are not currently in appellate status before the 
Board.  

A claim of entitlement to service connection for bilateral 
elbow disabilities, including arthritis, was raised by the 
veteran in November 1998.  In a rating action of April 1999, 
the RO found that that new and material evidence had not been 
submitted with which to reopen the claim of entitlement to 
service connection for bilateral elbow disabilities, which 
had previously been denied in a final February 1988 rating 
action.  In June 1999, the veteran filed a Notice of 
Disagreement with respect to that decision, and a Statement 
of the Case was issued in October 2000.  The veteran failed 
to submit a Substantive Appeal as to that issue or to address 
any correspondence to the RO relative to that appeal, and the 
appeal period has lapsed.  Accordingly that issue is not 
before the Board on appeal.

In July 1999, the veteran requested increased evaluations for 
his service-connected bilateral knee disabilities as well as 
for his service-connected disability of the lumbar spine.  By 
rating action of September 2000, the RO granted an increased 
evaluation, 20 percent for the veteran's disability of the 
lumbar spine and denied evaluations in excess of 10 percent 
each for his right and left knee disabilities.  The veteran 
was notified of those determinations and of his right to 
appeal by RO letter of September 2000.  To the Board's 
knowledge, the veteran has not expressed disagreement with 
those determinations.  

In February 2001, the veteran requested a compensable 
evaluation for his service-connected tinea pedis.  In a 
January 2002 RO rating decision, the assigned disability 
rating was increased to 10 percent.  There is no indication 
in the record that the veteran has disagreed with that 
determination.


By rating decision of January 2002, the RO denied service 
connection for spondylosis of the cervical and thoracic spine 
as secondary to a service-connected back disability and 
granted an increased rating of 40 percent for service-
connected low back strain with degenerative disc disease, 
lumbosacral spine, with arthritis of the right sacroiliac 
joint.  The veteran was notified of those determinations and 
of his right to appeal by RO letter of January 2002.  To the 
Board's knowledge, the veteran has not expressed disagreement 
with those determinations.  

Accordingly, for the reasons expressed immediately above, the 
issues of service connection for a bilateral hip disability, 
on a direct basis or as secondary to a service-connected 
disability, are the only issues currently in appellate status 
before the Board, and the Board limits its discussion and its 
consideration herein to those issues. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the veteran of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  A current disability of the hips has not been 
demonstrated or diagnosed by competent medical evidence.    


CONCLUSION OF LAW

A bilateral hip disability was not incurred in or aggravated 
by active service, and is not secondary to a service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 1131,  
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a bilateral hip 
disorder on a direct basis or as secondary to service-
connected disability.  As the Board has previously determined 
that new and material evidence has been submitted to reopen 
that claim, it will review the entire evidence pertaining to 
that claimed disability on a de novo basis.

In the interest of clarity, after an initial discussion of 
the applicability of the VCAA, the Board will describe the 
factual background of this case.  The relevant law and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the veteran's claims and render a 
decision. 


Initial matter - the VCAA

As noted by the Board in the Introduction, in December 2000, 
the Board  remanded the case to the RO for compliance with 
the provisions of the VCAA.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied with respect to the issues which are being decided 
herein.  


(i.)  Standard of review

The VCAA eliminated the former statutory and judicial 
requirement that claims must be well grounded before VA's 
duty to assist claimants in the development of their claims 
attached.  Based on the VCAA and the Board's remand, the RO 
readjudicated the veteran's claims in January 2002 applying 
the provisions of the VCAA.  See the January 2002 
Supplemental Statement of the Case.  

The Board will of course review the veteran's claims under 
the current standard of review, which follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 
4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

(ii.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

A review of the record in this case demonstrates that the 
veteran has been informed of the requirements of law via 
numerous communications from the RO over the years.  The 
record shows that the veteran and his representative were 
notified of the provisions of the VCAA by the Board's remand 
order of December 2000 and by RO letter dated December 10, 
2001.  In the RO letter of December 2001, the veteran was 
informed of the notice and assistance provisions of the VCAA, 
and was asked to indicate whether he had any additional 
evidence to submit in support of his claims.  He responded 
that he had no additional evidence to submit.
  
In addition, the January 2002 Supplemental Statement of the 
Case provided the veteran with up to date information 
concerning his claim as well as the relevant law and 
regulations pertaining thereto.  

(iii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.    

In this case, VA fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The record shows that the RO has obtained the 
veteran's complete service medical records for both periods 
of service, as well as all private and VA medical records 
identified by the veteran.  In addition, he has undergone VA 
orthopedic, neurological, radiologic and electrodiagnostic 
examinations in connection with his claim, all of which will 
be described in detail below.  

Moreover, this case was remanded by the Board in August 1997 
so that additional evidentiary development could be 
accomplished.  Pursuant to that remand order, the veteran was 
asked by RO letter to provide a list of private, VA, or 
military medical personnel or facilities treating him for a 
hip disorder since service separation, and to complete and 
submit medical record release authorizations (VA Forms 21-
4142) for each person or facility.  As will be described in 
detail below, additional medical evidence was obtained an 
associated with the veteran's VA claims folder.  Pursuant to 
the Board's December 2000 remand order, the veteran was asked 
by RO letter to provide the names and addresses of doctors or 
medical facilities providing treatment for hip complaints 
since service separation, or statements from others who are 
aware of his hip problems, and to complete and submit medical 
records release authorizations from all such doctors or 
facilities.

The record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and the veteran does not appear to contend 
otherwise.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  He has been afforded a personal hearing before an 
RO Hearing Officer in March 1996.  The veteran has not argued 
that any notice or duty to assist violation exists under the 
VCAA.  The Board further finds that in view of the extensive 
factual development in this case, as reflected in the record 
on appeal, there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
his claim.  See 38 U.S.C. § 5103A(a)(2) (West Supp. 2001).  
Accordingly, the Board finds that the provisions of the VCAA 
have been satisfied and the case is ready for appellate 
review.  

Factual background

The veteran's April 1972 service entrance examination 
disclosed no pertinent abnormalities, and his lower 
extremities were normal.  No complaint, treatment, findings 
or diagnosis of a hip disability was shown during his initial 
periods of service with the U.S. Marine Corps, or on service 
separation examination in June 1986.

Following service separation in June 1986, the veteran 
applied for VA disability compensation benefits for back and 
hip disabilities.  On VA examination in August 1987, he 
complained of recurrent back pain and spasms, but made no 
reference to hip pain or limitation of hip function.  
Examination disclosed that the veteran had a normal posture, 
carriage and gait, and no abnormalities or deficits were 
found in the hip joints.  

A VA rating decision of February 1988 denied service 
connection for a bilateral hip disability as not shown during 
active service or on VA examination.  Service connection was 
granted for chronic back strain, evaluated as 10 percent 
disabling. The veteran was notified of those determinations 
and of his right to appeal by RO letter of February 1988.  He 
failed to initiate an appeal, and that decision became final 
after one year.

The veteran subsequently reentered active service with the 
U.S. Army in May 1988,  waiving receipt of VA compensation.  
His service entrance examination, conducted in March 1988, 
disclosed no pertinent abnormalities, and his musculoskeletal 
system and lower extremities were normal.  During his second 
period of service, he was seen on a number of occasions for 
complaints of back and hip pain, but no abnormalities of the 
hips were found on examination.  The diagnoses included 
possible sacroiliac joint syndrome, a 3/4-inch leg length 
discrepancy on the right, mechanical low back syndrome, and 
chronic low back pain.  A bone scan in February 1989 
disclosed no abnormalities.  In April 1989, the veteran 
requested a permanent profile so that he could get out of the 
Army.  A CT scan in August 1989 revealed moderate right 
superior sacroiliac osteoarthritis.  He was referred for 
Medical Board proceedings in October 1989 with a notation 
that his low back condition had been incurred during his 
Marine Corps service, and a recommendation that he be 
administratively separated.  A report of medical examination 
in January 1990 disclosed no evidence of a hip disorder.  A 
report of Medical Evaluation Board proceedings in March 1990 
determined that the veteran's degenerative disc 
disease/mechanical low back pain, his patellofemoral syndrome 
and right shoulder acromial bursitis were each incurred in 
service.  A Physical Evaluation Board, convened in May 1990, 
recommended separation with severance pay.  He was 
subsequently separated from service in June 1990.
  
In June 1990, the veteran applied for VA disability 
compensation benefits for degenerative disc disease, 
bilateral patellofemoral syndrome and right shoulder acromial 
bursitis.  Hip disability was not mentioned.  A rating 
decision of October 1990 evaluated his service-connected back 
disability as low back strain with degenerative disc disease, 
lumbosacral spine, with arthritis of the right sacroiliac 
joint, evaluated as 10 percent disabling.  

A report of VA orthopedic and neurological examination, 
conducted in January 1991, disclosed no complaint, findings 
or diagnosis of a hip disorder.  The veteran had a normal 
gait and could heel and toe walk, while circumferential 
measurements of the thighs and calves were equal, 
bilaterally, and a normal range of motion was present in the 
joints of the lower extremities.  The pertinent diagnoses 
were chronic lumbar strain, and chondromalacia of both knees.  
No diagnosis was offered pertaining to the veteran's hips.  

A VA a rating decision in April 1991 granted service 
connection for chondromalacia of the right knee and 
chondromalacia of the left knee, each rated as noncompensably 
disabling.

A January 1993 report of medical evaluation, prepared for the 
Arizona Disability Determination Service, disclosed that the 
veteran made no complaint related to his hips.  Examination 
revealed that his lower extremities were visually 
unremarkable, with no edema or deformities, and forward 
flexion of the hips was reported to be to 100 degrees, 
bilaterally, and was also reported to be to 60 degrees on the 
right side.  No diagnosis of hip disability was offered.  

Treatment records of the veteran from the Yuma Regional 
Medical Center in October 1993 show that X-rays of the hip 
joints revealed no evidence of fractures, dislocations, loose 
or foreign bodies, and the hip joints were within normal 
limits.

A report of VA orthopedic examination, conducted in June 
1994, showed no complaints related to the veteran's hips, but 
noted back, knee and upper extremity complaints.  He was able 
to walk on heels and toes, and circumferential measurements 
of the thighs and calves were equal and symmetrical.  He had 
a mildly antalgic gait secondary to perceived pain in the 
back and knees.  The diagnoses were degenerative joint 
disease of the lumbosacral spine with chronic lumbosacral 
pain and chondromalacia of both knees.

A rating decision of March 1995 granted an increased rating 
of 10 percent each for the veteran's service-connected 
chondromalacia of the knees; denied a rating in excess of 10 
percent for the veteran's low back disability; and determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for a bilateral hip 
disability.  

VA outpatient treatment records dated in July 1995 show that 
the veteran was seen for complaints of low back pain after 
lifting.  He returned in July 1995 for X-rays, complaining of 
pain in the back and both hips, especially the left hip.  A 
full range of motion was found in both hip joints; X-rays of 
the spine disclosed mild to moderate degenerative joint 
disease.  X-rays of the hips were without any pertinent 
findings.

At a personal hearing held before an RO Hearing Officer in 
March 1996, the veteran testified that he first experienced 
back pain running into his hips while in service in 1988 but 
that his service physicians were unable to find any hip 
disability.  The veteran further testified that he was unable 
to identify any post-service treatment solely for his hip 
complaints and that he had never been diagnosed with a hip 
disability.  A transcript of the testimony is of record.  

 In March 1996, the veteran was seen for complaints of left 
hip pain on walking, without objective clinical findings.  
Following complaint of left hip pain in April 1996, magnetic 
resonance imaging (MRI) scans of both hips were within normal 
limits.  

A report of VA orthopedic examination conducted in October 
1996, showed that the veteran complained of low back pain, 
but made no mention of hip symptoms.  Examination revealed 
that he had a normal gait and moved normally around the 
examination room; and that he was able to hop on either foot, 
heel and toe walk, and squat and rise.  No complaint or 
findings of a hip disorder were noted.  

A December 1996 Statement of Accredited Representative (VA 
Form 646) requested consideration of the issue of service 
connection for a bilateral hip disability on a direct basis 
and as secondary to his service-connected back disability.  
The veteran's appeal was forwarded to the Board in April 
1997.

In an August 1997 decision, the Board determined that new and 
material evidence had been submitted to reopen the veteran's 
claim, and remanded the reopened claim to the RO for 
additional development, to include obtaining additional 
medical evidence, to include VA examination and a medical 
opinion as to any relationship which might exist between the 
veteran's in-service hip complaints, his discrepancy in leg 
lengths, or his service-connected back disability.  

Treatment records from the Phoenix Indian Medical Clinic 
(PIMC), dated in October 1996, cited the veteran's complaints 
of low back pain, and noted that a CT scan and bone scan were 
normal, and that an MRI of the left hip was also normal.  
Examination disclosed no motor, sensory or reflex deficits, 
and straight leg raising was normal.  The impression was 
degenerative spine.  In November 1997, he was seen for 
complaints of left hip pain; a history of a 1/4-inch shortening 
of the right leg was noted.  Examination disclosed positive 
tenderness over the left sacroiliac joint and the T10 to L5 
vertebrae.  A lumbosacral X-ray disclosed early osteophyte 
formation.  

A November 1997 letter from a U.S. Public Health Service 
physician stated that the veteran had been treated at the 
PIMC for a diagnosis of degenerative spine disease, that his 
back condition was worsened by a 1/4-inch shortening of his 
right leg and a chronic left sacroiliac condition; that as a 
result of his spine and sacroiliac condition he had chronic 
referred pain in the left hip, described as a burning 
sensation; and that the referred pain in his left hip was 
most likely due to sciatic nerve irritation in the low back 
and at the piriformis muscle of the left buttock.  

On VA orthopedic examination in December 1997, the examiner 
reported that his review of the claims folder revealed that 
the veteran's service medical records from 1972 to 1986 were 
silent regarding a hip condition; that VA examinations in 
August 1987 and June 1994 were negative for hip complaints; 
and that X-rays of both hips in July 1995 were negative.  The 
examiner noted that the veteran asserted in March 1996 that 
his hip problems began in 1988 and that his back and hip pain 
were separate but started at the same time.  The veteran 
identified the location of his "hip" pain by pointing to 
his lower lumbar region, bilaterally.  

Examination disclosed that the veteran wore a 1/4-inch heel 
lift; that he stated that he had been born with the 
aforementioned shortening of the leg; and that he had a very 
negligible limp to the left.  Examination of the hips 
revealed no tenderness to palpation; ranges op motion were 
normal;.  X-rays of the hips were normal, without fractures 
or osseous lesions, and joint spaces were preserved.  The VA 
orthopedic examiner stated that the veteran "does not have 
any hip condition either right or left", and that his 
diagnosis was normal right and left hips.  

The VA examiner further stated that there was no relationship 
between the veteran's current hip complaints and the 
complaints shown in service, as the veteran was actually 
complaining of the lower left and right sacral regions and 
not the hip joints, and that in the absence of any actual hip 
condition, his service-connected low back disability did not 
cause or aggravate a hip condition.  

A Supplemental Statement of the Case was issued in March 1998 
continuing the denial of service connection for a bilateral 
hip condition on the grounds that such claim was not well-
grounded.  

A July 1999 letter from J.L., a chiropractor, stated that he 
had treated the veteran for back complaints, diagnosed as 
degenerative joint disease.  He reported no complaint, 
treatment, findings or diagnosis of a hip disorder.   

A report of VA orthopedic examination of the veteran 
conducted in April 2000 is of record.  No hip abnormalities 
were noted.

In December 2000, the Board remanded the case to the RO for 
compliance with the provisions of the VCAA, including 
readjudication of the claim for service connection for a 
bilateral hip disorder on the merits.  

A report of VA orthopedic examination conducted in January 
2001, showed, in pertinent part, that the veteran complained 
of ongoing left hip pain but he indicated the left buttock 
region.  Examination disclosed a somewhat stiff gait, but was 
non-antalgic, and he did not use a cane.  Range of motion of 
the hips, bilaterally, was to 90 degrees on forward flexion, 
abduction to 45 degrees, adduction to 20 degrees, and 
posterior extension to 15 degrees.  The examiner stated that 
it was doubtful that the veteran had any significant primary 
left hip disease and that he had no right hip complaints.  
The examiner further stated that the veteran's complaint of 
pain in the left buttock was probably part of his lumbar 
spine pain and could be a mild sciatica.  Multiple X-ray 
views of the left hip disclosed that the femoral head was 
smooth, the joint space was adequately maintained, the 
osseous structures were intact, and no abnormalities were 
seen.  

By rating decision of January 2002, the RO denied service 
connection for a bilateral hip condition.  In essence, the RO 
continued to deny the veteran's claims of entitlement to 
service connection for bilateral hip disabilities because 
such had not been medically demonstrated to exist.  The case 
was then returned to the Board.  

Relevant law and regulation

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2001); see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
2001);  Brammer v. Derwinski,  3 Vet. App. 223, 225 (1992).  

Analysis

The veteran is seeking entitlement to service connection for 
a bilateral disability.  He contends that such was present in 
service, as demonstrated by complaints of pain during 
service.  Alternatively, he contends that his claimed hip 
disability may be secondary to other service-connected 
conditions, in particular his back disability.

For reasons which will be expressed in greater detail below, 
the Board concludes that service connection must be denied 
for bilateral hip disabilities.  Despite extensive medical 
examination and diagnostic testing, which has bed described 
at some length above, no hip disability has ever been 
identified, either in service or after service.  As noted 
above, in the absence of a diagnosed disability, service 
connection cannot be granted.  See, e.g., Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).

Although service medical records reflect the veteran's 
complaints of hip problems during that period of active duty, 
no abnormalities of the hips were clinically demonstrated or 
diagnosed, and none was shown on his medical examination for 
Medical Board proceedings in January 1990 or otherwise.  
Thus, a disability of the hips was not clinically 
demonstrated by competent medical evidence during service.  

The medical evidence of record further shows that no 
disability of the hips was ever  clinically demonstrated at 
any time.  Moreover, various diagnostic tests, including X-
ray and MRI scans of both hips, were uniformly negative for 
any hip abnormality.  

Of particular relevance to the Board's inquiry is the report 
of the VA orthopedic examination in December 1997, which was 
done in response to the Board's August 1997 remand.  The 
examining physician, after noting that the veteran's service 
medical records from 1972 to 1986 were silent regarding a hip 
condition, VA examinations in August 1987 and June 1994 were 
negative for hip complaints and X-rays of both hips in July 
1995 were negative, noted that that the veteran identified 
the location of his "hip" pain by pointing to his lower 
lumbar region, bilaterally.
After examination, the VA orthopedic examiner stated that the 
veteran "does not have any hip condition either right or 
left", and that his diagnosis was normal right and left 
hips.  The examiner further stated that the veteran was 
actually complaining of the lower left and right sacral 
regions and not the hip joints.  

Similarly, the January 2001 report of VA orthopedic 
examination showed, in pertinent part, that although the 
veteran complained of ongoing left hip pain, he indicated the 
left buttock region, but denied left hip pain on motion.  The 
examiner stated that it was doubtful that the veteran had any 
significant primary left hip disease and that he had no right 
hip complaints.  The examiner further stated that the 
veteran's complaint of pain in the left buttock was probably 
part of his lumbar spine pain and could be a mild sciatica.    

The medical evidence of record thus fails to disclose any 
current findings of disability of either of the veteran's hip 
joints.  As previously noted, a threshold requirement for the 
grant of service connection for a disability is that the 
disability claimed must be shown to be present.  In this 
case, an actual disability of either hip joint has not been 
demonstrated or diagnosed.  Instead, the record includes 
competent medical evidence concluding that the veteran has a 
chronic referred pain in the left hip, described as a burning 
sensation, and that the referred pain in his left hip is most 
likely due to sciatic nerve irritation in the low back.  See 
November 1997 letter from U.S. Public Health Service 
physician as well as the two VA examination reports reference 
immediately above.

While the veteran and his representative have contended that 
he has a bilateral hip disability incurred during active 
service, or secondary to his service-connected back 
disability, neither the veteran or his representative are 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.
The Court has held that a lay person without medical 
training, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown,  
5 Vet. App. 91, 93 (1993);  Espiritu v. Derwinski,  2 Vet. 
App. 492, 495 (1992).  

The Court has further held that a veteran's statements are 
competent as to the existence of symptomatology, including 
pain.  Heuer v. Brown,  7 Vet. App. 379, 384 (1995);  Falzone 
v. Brown,  8 Vet. App. 398, 405 (1995).  The veteran is not, 
however, competent to ascribe his reported pain to a 
particular cause, such as bilateral hip disability.  See 
Espiritu, supra.  To the extent that the veteran is 
contending that he has bilateral hip pain, moreover, the 
Court has also held that "pain alone, without a diagnosed or 
identifiable underlying malady, does not in and of itself 
constitute a disability for which service connection may be 
granted."  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999).  

In short, the Board finds that a current bilateral hip 
disability has not been demonstrated or diagnosed by 
competent medical evidence.  In the absence of evidence of a 
current disability of either hip joint, service connection is 
not warranted for a bilateral hip disability on a direct 
basis or as secondary to the veteran's service-connected low 
back disability or any other service-connected disability.  A 
preponderance of the evidence is against the veteran's claim, 
and the benefit sought on appeal is denied.  

Additional comment

As was noted by the Board above, several physicians have 
ascribed the veteran's hip pain to referred pain from his 
back disability.  As noted in the Introduction above, an 
increased rating, 20 percent, was assigned for the veteran's 
service-connected low back disability in an unappealed 
September 2000 RO rating decision.  
The Board is accordingly without jurisdiction to address the 
rating assigned the low back disability.


ORDER

Service connection for a bilateral hip disability on a direct 
basis or as secondary to service-connected disability is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

